       Case 1:18-cv-00681-RJL Document 116-1 Filed 01/16/20 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



AARON RICH
                              Plaintiff,

       v.                                                  Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                           Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                              Defendants.




   DECLARATION OF MERYL C. GOVERNSKI IN SUPPORT OF PLAINTIFF’S
  OPPOSITION TO DEFENDANTS’ MOTION TO EXTEND OR STAY DISCOVERY

I, Meryl C. Governski, declare under penalty of perjury that the foregoing is true and correct:

       1.      I am counsel for Plaintiff Aaron Rich. This Declaration is based on my personal

knowledge and upon information provided to me in my official capacity.

       2.      Defendants first served party discovery in mid-October 2019.

       3.      Plaintiff has timely responded to all of Defendants’ discovery requests. Plaintiff

has never requested an extension from any of the Defendants or this Court in order to timely

comply with Defendants’ discovery requests.

       4.      As of the date of this declaration, Defendants have not presented counsel for

Plaintiff with a proposed discovery motion as to any specific deficiency in Plaintiff’s discovery

responses.

       5.      Plaintiff has produced nearly 2,000 documents on a rolling basis from November

15, 2019 to January 13, 2020. Plaintiff produced 273 documents on November 15, 2019; 492

documents on November 27, 2019; 512 documents on December 24, 2019; 353 documents on
                                                 1
        Case 1:18-cv-00681-RJL Document 116-1 Filed 01/16/20 Page 2 of 15



January 2, 2020; 358 documents and a privilege log on January 10, 2020; and five documents on

January 13, 2020.

        6.        Plaintiff notified Defendants in November 2019 that Plaintiff would be available to

sit for a deposition in January 2020. Defendants did not notice a deposition for Plaintiff until

January 8, 2020, at which time they issued a subpoena to depose Plaintiff in his capacity as

administrator of his brother’s estate on January 23, 2020. Plaintiff has offered multiple dates and

locations for a deposition to take place before the close of discovery, and preparations now are

underway for Plaintiff to be deposed on Sunday, January 26, 2020.

        7.        Defendant Butowsky has filed two amended complaints in Butowsky v. Folkenflik

et al., No. 4:18-cv-00442-ALM-CMC (Dkts. 54, 72), and two amended complaints in Butowsky v.

Gottlieb et al., No. 4:19-cv-00180-ALM-KPJ (Dkts. 62, 101). It is my understanding that he has

filed more than a dozen motions (including motions to compel) or opposition briefs in the six cases

in which he is a Plaintiff. I do not believe that Defendant Butowsky has raised his medical

condition as an issue that would prevent him from engaging in litigation in the cases in which he

is a Plaintiff.

        8.        Based on my review of Defendant Butowsky’s Twitter feed, he has published more

than 240 tweets since March 2017, including dozens of tweets that pertain to issues in this

litigation.

        9.        Attached as Exhibit 1 to this Declaration is a true and correct copy of an excerpt of

a document produced in this litigation by Defendant Couch, bearing bates stamp MC000010 and

marked at Defendant Couch’s deposition as Couch Exhibit 63.




                                                    2
       Case 1:18-cv-00681-RJL Document 116-1 Filed 01/16/20 Page 3 of 15



       10.      Attached as Exhibit 2 to this Declaration is a true and correct copy of a PDF print

out   of     Defendant    Couch’s    May     22,        2018,   6:22   pm,    tweet,    available   at

https://twitter.com/RealMattCouch/status/999098170406825986.

       11.      Attached as Exhibit 3 to this Declaration is a true and correct copy of an email

thread between Defendant Butowsky and Michael Gottlieb, et al., counsel for Plaintiff Rich, dated

December 7, 2018, re: second attempt. This exhibit does not include a non-relevant attachment to

Defendant Butowsky’s December 7, 2018 email.

       12.      Attached as Exhibit 4 to this Declaration is a true and correct copy of a document

produced in this litigation by Plaintiff Rich, bearing bates stamp RICH0001328.

       13.      Attached as Exhibit 5 to this Declaration is a true and correct copy of Butowsky’s

Memorandum in Opposition to Defendants’ Motion to Stay in Butowsky v. Folkenflik, et al., No.

4:18-cv-00442-ALM-CMC (E.D. Tex. Dec. 14, 2018) (Dkt. 41).

       14.      Attached as Exhibit 6 to this Declaration is a true and correct copy of a certified

transcript of a Newsmax TV interview from June 26, 2018, titled “Ed Butowsky Discusses the

Murder of Seth Rich,” available at https://www.youtube.com/watch?v=c_g59wv42xA.

       15.      Attached as Exhibit 7 to this Declaration is a true and correct copy of a PDF print

out   of     Defendant    Couch’s    December          29,   2019   twitter   thread,   available   at

https://twitter.com/RealMattCouch/status/1211407223286579200.

       16.      Attached as Exhibit 8 to this Declaration is a true and correct copy of a certified

transcript of an America, Can We Talk? Interview, titled “Seth Rich, Ed Butowsky & Wikileaks,”

from July 30, 2019, available at https://www.youtube.com/watch?v=L6jsgpl6ssg.




                                                   3
       Case 1:18-cv-00681-RJL Document 116-1 Filed 01/16/20 Page 4 of 15



       17.     Attached as Exhibit 9 to this Declaration is a true and correct copy of an audio

recording of a voicemail left by Defendant Butowsky for Michael Gottlieb, counsel for Plaintiff

Rich, on March 28, 2018; and a certified transcript of the voicemail.

       18.     Attached as Exhibit 10 to this Declaration is a true and correct copy of an email

thread between Ty Clevenger, former counsel for Defendant Butowsky, and Michael Gottlieb, et

al., counsel for Plaintiff Rich, dated April 11, 2018 through April 12, 2018, re: RE: RE: Aaron

Rich v. Edward Butowsky, et al., Case No. 1:18-cv-00681 (DDC).

       19.     Attached as Exhibit 11 to this Declaration is a true and correct copy of the

Complaint in Butowsky v. Folkenflik, et al., No. 4:18-cv-00442-ALM (E.D. Tex. June 21, 2018)

(Dkt. 1).

       20.     Attached as Exhibit 12 to this Declaration is a true and correct copy of an email

thread between Eden Quainton, counsel for Defendants Butowsky and Couch, and Michael

Gottlieb, et al., counsel for Plaintiff Rich, dated December 16, 2019 through December 17, 2019,

re: Wheeler Deposition.

       21.     Attached as Exhibit 13 to this Declaration is a true and correct copy of an email

from Eden Quainton, counsel for Defendants Butowsky and Couch, to Michael Gottlieb et al.,

counsel for Plaintiff Rich, dated December 17, 2019, re: Butowsky Production, producing

Butowsky 0001431; the audio recording produced as Butowsky 0001431; and a certified transcript

of Butowsky 0001431.

       22.     Attached as Exhibit 14 to this Declaration is a true and correct copy of an email

from Philip Harvey, former counsel for Defendant Butowsky, to Joshua Riley, et al., counsel for

Plaintiff Rich, dated October 7, 2019, re: Rich v. Butowsky, transmitting Defendant Butowsky’s




                                                4
       Case 1:18-cv-00681-RJL Document 116-1 Filed 01/16/20 Page 5 of 15



First Interrogatories to Plaintiff Rich; and Defendant Butowsky’s First Interrogatories to Plaintiff

Rich, dated October 4, 2019.

       23.     Attached as Exhibit 15 to this Declaration is a true and correct copy of an email

from Eden Quainton, counsel for Defendants Butowsky and Couch, to Meryl Governski, et al.,

counsel for Plaintiff Rich, dated October 16, 2019, re: Rich v. Butowsky, Case No. 1:18-cv-0681,

Defendant Matt Couch’s First Set of Discovery Demands, transmitting Defendant Couch’s First

Set of Interrogatories to Plaintiff Rich and Defendant Couch’s First Set of Requests for Production

to Plaintiff Rich; Defendant Couch’s First Set of Interrogatories to Plaintiff Rich, dated October

16, 2019; and Defendant Couch’s First Set of Requests for Production to Plaintiff Rich, dated

October 16, 2019.

       24.     Attached as Exhibit 16 to this Declaration is a true and correct copy of an email

from Eden Quainton, counsel for Defendants Butowsky and Couch, to Meryl Governski, et al.,

counsel for Plaintiff Rich, dated November 8, 2019, re: Rich v. Butowsky – Couch RFAs,

transmitting Defendant Couch’s First Set of Requests For Admission to Plaintiff Rich; and

Defendant Couch’s First Set of Requests For Admission to Plaintiff Rich, dated November 8, 2019.

       25.     Attached as Exhibit 17 to this Declaration is a true and correct copy of an email

from Eden Quainton, counsel for Defendants Butowsky and Couch, to Meryl Governski, et al.,

counsel for Plaintiff Rich, dated November 21, 2019, re: Rich v. Butowsky – Defendant Edward

Butowsky’s Discovery Demands, transmitting Defendant Butowsky’s First Set of Requests For

Admission to Plaintiff Rich, Defendant Butowsky’s First Set of Requests for Production to

Plaintiff Rich, and Defendant Butowsky’s Second Set of Interrogatories to Plaintiff Rich;

Defendant Butowsky’s First Set of Requests For Admission to Plaintiff Rich, dated November 21,

2019; Defendant Butowsky’s First Set of Requests for Production to Plaintiff Rich, dated



                                                 5
       Case 1:18-cv-00681-RJL Document 116-1 Filed 01/16/20 Page 6 of 15



November 21, 2019; and Defendant Butowsky’s Second Set of Interrogatories to Plaintiff Rich,

dated November 21, 2019.

       26.    Attached as Exhibit 18 to this Declaration is a true and correct copy of an email

from Eden Quainton, counsel for Defendants Butowsky and Couch, to Michael Gottlieb, et al.,

counsel for Plaintiff Rich, dated December 19, 2019, re: Notice of Intent to Serve Third-Party

Subpoenas, transmitting three Notices of Intent to Serve Third Party Subpoenas; and Defendant

Butowsky’s Notice of Intent to Serve Third-Party Subpoena Duces Tecum and Ad Testificandum

on Seymour Hersh, as well as the attached subpoena. This exhibit does not include non-relevant

attachments to Eden Quainton’s December 19, 2019 email, which consist of subpoenas for

documents only.

       27.    Attached as Exhibit 19 to this Declaration is a true and correct copy of an email

thread between Eden Quainton, counsel for Defendants Butowsky and Couch, and Meryl

Governski, et al., counsel for Plaintiff Rich, dated December 19, 2019 through January 10, 2020,

re: FW: Notice of Intent to Serve Third-Party Subpoenas.

       28.    Attached as Exhibit 20 to this Declaration is a true and correct copy of an email

from Eden Quainton, counsel for Defendants Butowsky and Couch, to Joshua Riley, et al., counsel

for Plaintiff Rich, dated January 8, 2020, re: Rich v. Butowsky – Third Party Subpoenas,

transmitting three notices of intent to serve third-party subpoenas; Defendant Butowsky’s Notice

of Intent to Serve Third-Party Subpoena on Brad Bauman, as well as the attached subpoena;

Defendant Butowsky’s Notice of Intent to Serve Third-Party Subpoena on Aaron Rich, as

Administrator of the Estate of Seth Rich, as well as the attached subpoena; and Defendant

Butowsky’s Notice of Intent to Serve Third-Party Subpoena on Kelsey Mulka, as well as the

attached subpoena.



                                               6
         Case 1:18-cv-00681-RJL Document 116-1 Filed 01/16/20 Page 7 of 15



         29.      Attached as Exhibit 21 to this Declaration is a true and correct copy of an email

from Eden Quainton, counsel for Defendants Butowsky and Couch, to Joshua Riley, et al., counsel

for Plaintiff Rich, dated January 13, 2020, re: Rich v. Butowsky – Notice of Intent to Serve Third

Party Subpoenas, transmitting two notices of intent to serve third-party subpoenas; Defendant

Butowsky’s Notice of Intent to Serve Third-Party Subpoena on Joseph DellaCamera, as well as

the attached subpoena; and Defendant Butowsky’s Notice of Intent to Serve Third-Party Subpoena

on Joe Capone, as well as the attached subpoena.

         30.      Attached as Exhibit 22 to this Declaration is a true and correct copy of a PDF print

out   of       Defendant   Couch’s     October    8,     2019,   7:39   am,    tweet,   available    at

https://twitter.com/RealMattCouch/status/1181579832326545409.

         31.      Attached as Exhibit 23 to this Declaration is a true and correct copy of a PDF print

out   of       Defendant   Couch’s    December      1,   2019,   2:42    pm,   tweet,   available    at

https://twitter.com/RealMattCouch/status/1201270467975434241.

         32.      Attached as Exhibit 24 to this Declaration is a true and correct copy of an email

thread between Eden Quainton, counsel for Defendants Butowsky and Couch, and Meryl

Governski et al., counsel for Plaintiff Rich, dated October 21, 2019, re: Rich v. Butowsky. This

exhibit does not include a non-relevant attachment to Meryl Governski’s October 21, 2019 email.

         33.      Attached as Exhibit 25 to this Declaration is a true and correct copy of the

Complaint in Chapwood Capital Investment Management, LLC, et al. v. Charles Schwab Corp.,

et al., No. 4:18-cv-00287-RAS (E.D. Tex. April 23, 2018) (Dkt. 1).

         34.      Attached as Exhibit 26 to this Declaration is a true and correct copy of the Petition

in Butowsky v. Susman & Godfrey, LLP, No. 416-01222-2019 (Tex. Dist. Ct., Collin Cty. Mar. 6,

2019).



                                                    7
       Case 1:18-cv-00681-RJL Document 116-1 Filed 01/16/20 Page 8 of 15



       35.    Attached as Exhibit 27 to this Declaration is a true and correct copy of the

Complaint in Butowsky v. Gottlieb, et al., No. 4:19-cv-00180 (E.D. Tex. Mar. 12, 2019) (Dkt. 1).

       36.    Attached as Exhibit 28 to this Declaration is a true and correct copy of the

Complaint in Butowsky v. Wigdor, et al., No. 4:19-cv-00577-ALM (E.D. Tex. July 31, 2019) (Dkt.

1).

       37.    Attached as Exhibit 29 to this Declaration is a true and correct copy of the

Complaint in Butowsky v. Democratic National Committee, et al., No. 4:19-cv-00582-RWS (E.D.

Tex. Aug. 1, 2019) (Dkt. 1).

       38.    Attached as Exhibit 30 to this Declaration is a true and correct copy of a document

produced in this litigation by Defendant Butowsky, bearing bates stamp Butowsky 0000107.

       39.    Attached as Exhibit 31 to this Declaration is a true and correct copy of a document

produced in this litigation by Defendant Butowsky, bearing bates stamp Butowsky 0000873.

       40.    Attached as Exhibit 32 to this Declaration is a true and correct copy of a Letter from

Jeanne M. Christensen, former counsel to Rod Wheeler, to Hon. George B. Daniels, United States

District Judge, Southern District of New York, dated June 27, 2018, re: Wheeler v. Twenty-First

Century Fox, Inc., et al.; Index No. 17 Civ. 05807 (GBD): Request to Order Defendant Butowsky

to Cease and Desist Contacting Wigdor LLP, filed on the public docket in Wheeler v. Twenty-First

Century Fox, Inc., et al., No. 1:17-cv-05807-GBD (S.D.N.Y. June 27, 2018) (Dkt. 97).

       41.    Attached as Exhibit 33 to this Declaration is a true and correct copy of two audio

recordings produced in this litigation by third party Widgor, bearing bates stamps

WIGDORLLP0000019 and WIGDORLLP0000020.

       42.    Attached as Exhibit 34 to this Declaration is a true and correct copy of a document

produced in this litigation by Defendant Butowsky, bearing bates stamp Butowsky 0000990.



                                                8
       Case 1:18-cv-00681-RJL Document 116-1 Filed 01/16/20 Page 9 of 15



       43.     Attached as Exhibit 35 to this Declaration is a true and correct copy of a document

produced in this litigation by Defendant Butowsky, bearing bates stamp Butowsky 0000445.

       44.     Attached as Exhibit 36 to this Declaration is a true and correct copy of a document

produced in this litigation by Defendant Butowsky, bearing bates stamp Butowsky 0001271.

       45.     Attached as Exhibit 37 to this Declaration is a true and correct copy of a document

produced in this litigation by Defendant Butowsky, bearing bates stamp Butowsky 0001279.

       46.     Attached as Exhibit 38 to this Declaration is a true and correct copy of a document

produced in this litigation by Defendant Butowsky, bearing bates stamp Butowsky 0000306.

       47.     Attached as Exhibit 39 to this Declaration is a true and correct copy of a document

produced in this litigation by Defendant Butowsky, bearing bates stamp Butowsky 0000557.

       48.     Attached as Exhibit 40 to this Declaration is a true and correct copy of a document

produced in this litigation by Defendant Butowsky, bearing bates stamp Butowsky 0000982.

       49.     Attached as Exhibit 41 to this Declaration is a true and correct copy of a certified

transcript of an excerpt of a Consortium News interview featuring Nancy Hollander, Margaret

Kimberley, Ed Butowsky & Ray McGovern, titled “CN LIVE! Episode 3,” from July 26, 2019,

available at https://player.fm/series/consortium-news/cn-live-episode-3.

       50.     Attached as Exhibit 42 to this Declaration is a true and correct copy of a PDF print

out   of   Defendant   Butowsky’s     August    1,   2019,   11:45    am,   tweet,   available   at

https://twitter.com/EdButowsky/status/1156999416080982016.

       51.     Attached as Exhibit 43 to this Declaration is a true and correct copy of a certified

transcript of an Ark Midnight Interview, titled “Ark Midnight Episode 168 - Ed Butowsky & Tulip

the band featuring Colin Parrish and Ashleigh Semkiw,” from September 14, 2019, available at

https://www.caravantomidnight.com/ArkMidNightArchives/ArkMidNightDetails?Id=194.



                                                9
      Case 1:18-cv-00681-RJL Document 116-1 Filed 01/16/20 Page 10 of 15



       52.      Attached as Exhibit 44 to this Declaration is a true and correct copy of a PDF print

out of Defendant Butowsky’s October 2, 2018, 3:50 am, twitter reply, available at

https://twitter.com/EdButowsky/status/1047076427550679041.

       53.      Attached as Exhibit 45 to this Declaration is a true and correct copy of a PDF print

out of Defendant Butowsky’s February 18, 2019, 12:36 pm, tweet, available at

https://twitter.com/EdButowsky/status/1097595767437606913.

       54.      Attached as Exhibit 46 to this Declaration is a true and correct copy of a PDF print

out   of     Defendant   Butowsky’s     July     21,    2019,   7:23   am,   tweet,   available   at

https://twitter.com/EdButowsky/status/1152947320520085505.

       55.      Attached as Exhibit 47 to this Declaration is a true and correct copy of a PDF print

out   of     Defendant   Butowsky’s    January     2,   2020,   9:00   am,   tweet,   available   at

https://twitter.com/EdButowsky/status/1212780838640857088.

       56.      Attached as Exhibit 48 to this Declaration is a true and correct copy of a PDF print

out of a compilation of Defendant Butowsky’s tweets, dated October 28, 2019 through December

31,   2019,      available   at    https://twitter.com/EdButowsky/status/1188909647593463810,

https://twitter.com/EdButowsky/status/1189998551591469063,

https://twitter.com/EdButowsky/status/1194015083925516290,

https://twitter.com/EdButowsky/status/1194733876234588160,

https://twitter.com/EdButowsky/status/1195443780515770368,

https://twitter.com/EdButowsky/status/1196524610273128448,

https://twitter.com/EdButowsky/status/1204129253194960898,

https://twitter.com/EdButowsky/status/1212078890723794944.




                                                  10
       Case 1:18-cv-00681-RJL Document 116-1 Filed 01/16/20 Page 11 of 15



       57.     Attached as Exhibit 49 to this Declaration is a true and correct copy of a PDF print

out of a compilation of photos posted on Defendant Butowsky’s public Facebook page, dated April

10, 2019 through December 20, 2019.

       58.     Attached as Exhibit 50 to this Declaration is a true and correct copy of a PDF

printout of an article, ExclusiveInsider Ed Butowsky: Seth Rich’s Father Confirmed His Son

Was the Wikileaks Leaker, by Cassandra Fairbanks, published by The Gateway Pundit on March

1, 2018. This article has been updated and the original article is no longer available online.

       59.     Attached as Exhibit 51 to this Declaration is a true and correct copy of a document

produced in this litigation by Defendant Butowsky, bearing bates stamp Butowsky 0001036.

       60.     Attached as Exhibit 52 to this Declaration is a true and correct copy of a PDF

printout of an article, More cover-up questions: The curious murder of Seth Rich poses questions

that just won’t stay under the official rug, by James A. Lyons, published by The Washington Times

on March 1, 2018. This article has since been retracted and is no longer available online.

       61.     Attached as Exhibit 53 to this Declaration is a true and correct copy of an excerpt

of a document produced in this litigation by third party Rod Wheeler, bearing bates stamp

WHEELER0000636.

       62.     Attached as Exhibit 54 to this Declaration is a true and correct copy of a certified

transcript of a Gateway Pundit interview, titled “TGP Exclusive: Insider Ed Butowsky Talks About

the     Seth      Rich      Case,”       from        March     17,      2018,      available     at

https://www.youtube.com/watch?time_continue=2&v=7qtkKX5HflM&feature=emb_logo.

       63.     Attached as Exhibit 55 to this Declaration is a true and correct copy of a document

produced in this litigation by third party Manuel Chavez, bearing bates stamp Chavez0000408.




                                                11
        Case 1:18-cv-00681-RJL Document 116-1 Filed 01/16/20 Page 12 of 15



         64.        Attached as Exhibit 56 to this Declaration is a true and correct copy of a document

produced in this litigation by Defendant Butowsky, bearing bates stamp Butowsky 0001132.

         65.        Attached as Exhibit 57 to this Declaration is a true and correct copy of a PDF

printout of The Washington Times’s retraction of More cover-up questions: The curious murder

of Seth Rich poses questions that just won’t stay under the official rug, titled Retraction: Aaron

Rich and the murder of Seth Rich, published by The Washington Times on September 30, 2018,

available      at     https://www.washingtontimes.com/news/2018/sep/30/retraction-aaron-rich-and-

murder-seth-rich/.

         66.        Attached as Exhibit 58 to this Declaration is a true and correct copy of Defendant

Butowsky’s Answers to Plaintiff’s First Set of Interrogatories, dated August 21, 2019.

         67.        Attached as Exhibit 59 to this Declaration is a true and correct copy of a PDF

printout of Fox News’ Retraction of its article, Seth Rich, slain DNC staffer, had contact with

Wikileaks, say multiple sources, by Malia Zimmerman, titled, Statement on coverage of Seth Rich

murder      investigation,     published   by   Fox    News    on   May    23,   2017,   available   at

https://www.foxnews.com/politics/statement-on-coverage-of-seth-rich-murder-investigation.

         68.        Attached as Exhibit 60 to this Declaration is a true and correct copy of an excerpt

of the transcript of the deposition of third party Rod Wheeler, which took place on November 18,

2019.

         69.        Attached as Exhibit 61 to this Declaration is a true and correct copy of a document

produced in this litigation by third party Rod Wheeler, bearing bates stamp WHEELER0000064.

         70.        Attached as Exhibit 62 to this Declaration is a true and correct copy of a document

produced in this litigation by Defendant Butowsky, bearing bates stamp Butowsky 0000340.




                                                      12
      Case 1:18-cv-00681-RJL Document 116-1 Filed 01/16/20 Page 13 of 15



       71.    Attached as Exhibit 63 to this Declaration is a true and correct copy of Defendant

Butowsky’s Responses and Objections to Plaintiff’s Second Set of Interrogatories, dated

December 6, 2019.

       72.    Attached as Exhibit 64 to this Declaration is a true and correct copy of a document

produced in this litigation by third party Rod Wheeler, bearing bates stamp WHEELER0000126.

       73.    Attached as Exhibit 65 to this Declaration is a true and correct copy of a document

produced in this litigation by third party Rod Wheeler, bearing bates stamp WHEELER0000738.

       74.    Attached as Exhibit 66 to this Declaration is a true and correct copy of a document

produced in this litigation by third party Rod Wheeler, bearing bates stamp WHEELER0000140.

       75.    Attached as Exhibit 67 to this Declaration is a true and correct copy of a document

produced in this litigation by third party Rod Wheeler, bearing bates stamp WHEELER0000178.

       76.    Attached as Exhibit 68 to this Declaration is a true and correct copy of a document

produced in this litigation by third party Rod Wheeler, bearing bates stamp WHEELER0000234.

       77.    Attached as Exhibit 69 to this Declaration is a true and correct copy of a document

produced in this litigation by third party Rod Wheeler, bearing bates stamp WHEELER0000550.

       78.    Attached as Exhibit 70 to this Declaration is a true and correct copy of a document

produced in this litigation by third party Rod Wheeler, bearing bates stamp WHEELER0000253.

       79.    Attached as Exhibit 71 to this Declaration is a true and correct copy of a document

produced in this litigation by third party Rod Wheeler, bearing bates stamp WHEELER0000265.

       80.    Attached as Exhibit 72 to this Declaration is a true and correct copy of an audio

recording produced in this litigation by third party Rod Wheeler, bearing bates stamp

WHEELER0000922, as well as a certified transcript of the recording.




                                              13
         Case 1:18-cv-00681-RJL Document 116-1 Filed 01/16/20 Page 14 of 15



         81.   Attached as Exhibit 73 to this Declaration is a true and correct copy of a document

produced in this litigation by third party Rod Wheeler, bearing bates stamp WHEELER0000001.

         82.   Attached as Exhibit 74 to this Declaration is a true and correct copy of a document

produced in this litigation by Defendant Butowsky, bearing bates stamp Butowsky 0000655.

         83.   Attached as Exhibit 75 to this Declaration is a true and correct copy of an audio

recording produced in this litigation by third party Rod Wheeler, bearing bates stamp

WHEELER0000893, as well as a certified transcript of the recording.

         84.   Attached as Exhibit 76 to this Declaration is a true and correct copy of a document

produced in this litigation by Defendant Butowsky, bearing bates stamp Butowsky 0000992.

         85.   Attached as Exhibit 77 to this Declaration is a true and correct copy of a PDF

printout of Defendant Butowsky’s June 19, 2019, 2:12 pm, tweet, available at

https://twitter.com/EdButowsky/status/1141453739368308737.

         86.   Attached as Exhibit 78 to this Declaration is a true and correct copy of a PDF

printout of an article, Emails: Ed Butowsky Pleads With Sy Hersh to Go Public With What He

Knows About Seth Rich, by Cassandra Fairbanks, published by Big League Politics on August 2,

2017, available at https://bigleaguepolitics.com/emails-ed-butowsky-pleads-sy-hersh-go-public-

knows-seth-rich/.

         87.   Attached as Exhibit 79 to this Declaration is a true and correct copy of a document

produced in this litigation by third party Larry Johnson, consisting of an email thread between

Larry Johnson and Seymour Hersh, dated May 16, 2017, re: seth rich, produced without a bates

stamp.




                                               14
       Case 1:18-cv-00681-RJL Document 116-1 Filed 01/16/20 Page 15 of 15



        88.     Attached as Exhibit 80 to this Declaration is a true and correct copy of a certified

transcript of a Periscope video streamed by Matt Couch on August 15, 2017, titled “Where do we

go from here???,” available at https://www.pscp.tv/w/1nAJEeDNzLkJL?t=3.

        89.     Attached as Exhibit 81 to this Declaration is a true and correct copy of an email

thread between Eden Quainton, counsel for Defendants Butowsky and Couch, and Joshua Riley,

et al., counsel for Plaintiff Rich, dated January 13, 2020, re: Rich v. Butowsky / NSA Sources.

        90.     Attached as Exhibit 82 to this Declaration is a true and correct copy of an email

thread between Ty Clevenger, former counsel for Defendant Butowsky, and Meryl Governski, et

al., counsel for Plaintiff Rich, dated August 20, 2018, re: RE: Rich v. Butowsky et al, No. 1:18-

cv-006810-RJL.

        91.     Attached as Exhibit 83 to this Declaration is a true and correct copy of an audio

recording produced in this litigation by Defendant Couch, bearing bates stamp MC000635, as well

as a certified transcript of the recording.

Executed: January 16, 2020


                                                                     /s/ Meryl C. Governski
                                                                     MERYL C. GOVERNSKI
                                                                     D.C. Bar No. 1023549
                                                                     1401 New York Ave NW
                                                                     Washington, DC 20005
                                                                     Tel: (202) 237-2727
                                                                     Fax: (202) 237-6131
                                                                     mgovernski@bsfllp.com




                                                 15
